--------------------------------------------------------------------------------

Exhibit 10.3
 
Execution Version


AMENDMENT
TO
EMPLOYMENT AGREEMENT AND RESTRICTIVE COVENANT AGREEMENT
 
THIS AMENDMENT TO EMPLOYMENT AGREEMENT AND RESTRICTIVE COVENANT AGREEMENT (the
“Amendment”) is entered into effective as of March 17, 2015 (the “Amendment
Effective Date”) by and between:



(i) Michael H. Braun (the “Employee”); and




(ii) FEDERATED NATIONAL HOLDING COMPANY, a Florida corporation (the “Company”).



P R E L I M I N A R Y   S T A T E M E N T


WHEREAS, the Company and the Employee are parties to that certain Second Amended
and  Restated Employment Agreement dated as of January 18, 2012 (the “Employment
Agreement”) and that certain Amended and Restated Non-Competition,
Non-Disclosure and Non-Solicitation Agreement dated as of August 5, 2013 (the
“Restrictive Covenant Agreement”);


WHEREAS, the Company is undertaking a joint venture in which it will become a
member of Monarch Delaware Holdings LLC, a Delaware limited liability company
(“Monarch Delaware”), which will engage, through its direct subsidiary Monarch
National Holding Company, a Florida corporation (“Monarch National Holding”),
and its indirect subsidiary Monarch National Insurance Company, a Florida
corporation (“Monarch Insurance,” and together with Monarch National Holding,
the “Monarch Subsidiaries,” and together with Monarch Delaware, the “Monarch
Entities”), in the property and casualty insurance business;


WHEREAS, the Company desires that the Employee serve as a member of the Board of
Managers and President and Chief Executive Officer of Monarch Delaware and
President of the Monarch Subsidiaries for so long as the Employee remains
employed by the Company (collectively, and together with any other executive
position at any of the Monarch Entities, the “Permitted Monarch Positions”);


WHEREAS, the Company desires to amend the Employment Agreement to extend the
Term (as defined therein); and


WHEREAS, the Company and the Employee desire to amend Restrictive Covenant
Agreement to permit the Employee to serve in the Permitted Monarch Positions
during the Term (as amended herein) and thereafter as set forth in this
Amendment.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.            Capitalized Terms.  Capitalized terms used but not defined in this
Amendment shall have the meanings as set forth in the Employment Agreement.
 
1

--------------------------------------------------------------------------------

 
2.             Amendment to Section 2 of Employment Agreement.  Section 2 of the
Employment Agreement is hereby deleted and restated in its entirety as follows:


“2. Term of Employment.  The Employee shall serve as the Company’s Chief
Executive Officer and be employed for a period of four (4) years beginning on
the Amendment Effective Date (the “Term”); provided, however, that the Term of
this Agreement shall automatically be extended so that at all times the balance
of the Term shall not be less than two (2) years unless sooner terminated as
provided herein.”


3.             Permitted Activities During Term of Employment and Following
Termination.


(a) The Company hereby consents and agrees that, for so long as the Employee is
employed by the Company, the Employee shall be permitted to serve in the
Permitted Monarch Positions.  The foregoing consent and agreement shall
terminate, however, upon termination of the Employee’s employment (a) by the
Company for Cause or as a result of the Employee’s Disability; or (b) by the
Employee.


(b) The Company hereby consents and agrees that if the Employee’s employment is
terminated by the Company without Cause, the Employee’s continued service in the
Permitted Monarch Positions shall not be a breach of the Restrictive Covenant
Agreement.


4.            Effect of Amendment.  Except as expressly set forth in this
Amendment, the provisions of the Employment Agreement and the Restrictive
Covenant Agreement shall be unmodified and remain in full force and effect.


5.            Third-Party Beneficiary.  The parties agree that the Monarch
Entities shall be third-party beneficiaries of the provisions of this Amendment.


6.             Injunction.  It is recognized and hereby acknowledged by the
parties hereto that a breach by the Employee of the covenants set forth in this
Amendment will cause irreparable harm and damage to the Company, the monetary
amount of which may be virtually impossible to ascertain.  As a result, the
Employee recognizes and hereby acknowledges that the Company shall be entitled
to an injunction from any court of competent jurisdiction enjoining and
restraining any violation of the covenants contained in this Amendment by the
Employee or any of his affiliates, associates, partners or agents, either
directly or indirectly, and that such right to injunction shall be cumulative
and in addition to whatever other remedies the Company may possess.


7.            Entire Agreement; Conflict with Restrictive Covenant Agreement. 
This Amendment, the Employment Agreement and the Restrictive Covenant Agreement
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and supersede all prior negotiations, letters and
understandings relating to the subject matter hereof.  If any provision of this
Amendment shall conflict with the Employment Agreement or the Restrictive
Covenant Agreement, the terms of this Amendment shall control.


8.            Amendment.  This Amendment may not be amended, supplemented or
modified in whole or in part except by an instrument in writing signed by the
party or parties against whom enforcement of any such amendment, supplement or
modification is sought.


9.             Choice of Law.  This Amendment will be interpreted, construed and
enforced in accordance with the laws of the State of Florida, without giving
effect to the application of the principles pertaining to conflicts of laws.


10.           Effect of Waiver.  The failure of any party at any time or times
to require performance of any provision of this Amendment will in no manner
affect the right to enforce the same.  The waiver by any party of any breach of
any provision of this Amendment will not be construed to be a waiver by any such
party of any succeeding breach of that provision or a waiver by such party of
any breach of any other provision.
 
2

--------------------------------------------------------------------------------

 
11.           Severability.  The invalidity, illegality or unenforceability of
any provision of this Amendment will not affect any other provision of this
Amendment, which will remain in full force and effect, nor will the invalidity,
illegality or unenforceability of a portion of any provision of this Amendment
affect the balance of such provision.  In the event that any provision of this
Amendment shall for any reason be held to be invalid, illegal or unenforceable
in any respect, the parties agree that this Amendment shall be modified,
reformed, construed and enforced so that such invalid, illegal or unenforceable
provision is enforceable and comes closest to expressing the intention of the
unenforceable provision.


12.          Enforcement.  Should it become necessary for any party to institute
legal action to enforce the terms and conditions of this Amendment, the
successful party will be awarded reasonable attorneys’ fees at all trial and
appellate levels, expenses and costs.  Any suit, action or proceeding with
respect to this Amendment shall be brought in the courts of Broward County in
the State of Florida or in the U.S. District Court for the Southern District of
Florida.  Each party hereto consents to service of process by any means
authorized by the applicable law of such forum and each party irrevocably
waives, to the fullest extent each may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


Venue for any such action, in addition to any other venue permitted by statute,
will be Broward County, Florida.  The parties hereto hereby irrevocably waive,
to the fullest extent permitted by law, any objection that any of them may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Amendment or any judgment entered by any
court in respect thereof brought in Broward County, Florida, and hereby further
irrevocably waive any claim that any suit, action or proceeding brought in
Broward County, Florida, has been brought in an inconvenient forum.


13.           Assignment; Binding Effect.  This Amendment may not be assigned by
the Employee.  This Amendment may be assigned by the Company, in whole or in
part, without the consent of the Employee.  This Amendment shall be binding upon
and inure to the benefit of the parties, their heirs, personal representatives,
successors and permitted assigns.


14.          Counterparts.  This Amendment may be executed in one or more
counterparts, including by facsimile or other electronic transmission, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


15.           Notice.  Any notice required or permitted to be delivered
hereunder shall be deemed to be delivered when sent by facsimile with receipt
confirmed or when deposited in the United States mail, postage prepaid,
registered or certified mail, return receipt requested, or by overnight courier,
addressed to the Employee at 19331 NW 3 Street, Pembroke Pines, FL 33029 and to
the Company at 14050 N.W. 14th Street, Suite 180, Sunrise, FL  33323, or to such
other address as either party hereto shall from time to time designate to the
other party by notice in writing as provided herein.


16.          Voluntary Execution.  Employee acknowledges that he has read and
understands this Amendment, has had an opportunity to consult with an attorney,
and signs this Amendment voluntarily, without coercion, based upon his own
judgment and not in reliance upon any representations or promises other than
those set forth herein.


[SIGNATURES ON FOLLOWING PAGE]
 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Amendment has been duly signed by the parties hereto
effective as of the day and year first above written.
 
 
 
 
 
 
 
FEDERATED NATIONAL HOLDING COMPANY
 
 
 
 
 
 
 
 
By:
 /s/ Peter J. Prygelski, III
 
 
Name:
Peter J. Prygelski, III
 
 
Title:
Chief Financial Officer and Treasurer
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
 
 
/s/ Michael H. Braun
 
 
Michael H. Braun

 
[Signature Page to Amendment No. 1 to Non-Compete]
 
 
4

--------------------------------------------------------------------------------